Lathrop, J.
The St. of 1890, c. 428, makes no provision as to costs. It is well settled that, in proceedings of the nature of these before us, the general rules of law applicable to costs do not apply, and that unless costs are given in the statute under which such proceedings are brought, or in some general statute especially applicable to such proceedings, no costs can be awarded. Commonwealth v. Carpenter, 3 Mass. 268. Hampshire & Hampden Canal Co. v. Ashley, 15 Pick. 496. Williams v. Taunton, 126 Mass. 287. Gifford v. Dartmouth, 129 Mass. 135.

Judgment accordingly.